Case: 19-11019      Document: 00515447157         Page: 1    Date Filed: 06/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-11019                             June 10, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALONTE DESHAVION RICHEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-53-1


Before STEWART, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Alonte Deshavion Richey appeals the revocation of his supervised release
and the 18-month sentences of imprisonment and supervised release imposed
upon revocation.       Richey’s supervised release was revoked pursuant to
18 U.S.C. § 3583(g), which requires the mandatory revocation of supervised
release and imposition of a term of imprisonment for defendants found to have
committed certain offenses, including possession of a controlled substance.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-11019     Document: 00515447157        Page: 2   Date Filed: 06/10/2020


                                   No. 19-11019

      For the first time on appeal, Richey argues that § 3583(g) is
unconstitutional in light of the Supreme Court’s decision in United States v.
Haymond, 139 S. Ct. 2369 (2019), because it does not require a jury
determination of guilt beyond a reasonable doubt. As he concedes, review of
this unpreserved issue is for plain error, which requires him to show (1) an
error that has not been affirmatively waived, (2) that is clear or obvious, and
(3) that affected his substantial rights. See Puckett v. United States, 556 U.S.
129, 135 (2009).     If he can satisfy those three prongs, this court has the
discretion to correct the error if it seriously affects the fairness, integrity, or
public reputation of judicial proceedings. See id.
      The    Supreme     Court’s    decision   in     Haymond      addressed     the
constitutionality of § 3583(k), and the plurality opinion specifically disclaimed
expressing any view of the constitutionality of § 3583(g). See Haymond, 139 S.
Ct. at 2382 n.7. In the absence of precedent from either the Supreme Court or
this court extending Haymond to § 3583(g), we conclude that there is no clear
or obvious error. See Puckett, 556 U.S. at 135; United States v. Evans, 587 F.3d
667, 671 (5th Cir. 2009). Accordingly, the judgment of the district court is
AFFIRMED.




                                        2